DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 01/04/2021. Claims 1, 8 and 14 have been amended. 

3. 	The examiner withdraws the 35 USC 112(b) rejections of claims 2-19 as per amendment filed 01/04/2021 addresses issues. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 01/04/2021 and 09/02/2020 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Terminal Disclaimer
5.	The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,587,810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
6.	Claims 2-19 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8. 	 Regarding claim 2, the prior art does not teach or fairly suggest “…a first respective portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein a second portion of the video content is not displayed, the video content captured by the camera in communication with the first electronic device includes a first subject, and the first respective portion of the video content includes the first subject but not a second subject; and while displaying the first respective portion of the video content including the first subject: in accordance with a determination that the second subject in addition to the first subject is active in the video content captured by the camera of the first electronic device, updating the display to display a second respective portion, different from the first respective portion, of the video content captured by the camera of the first electronic device, wherein the second respective portion of the video content includes the first subject and the second subject…” and used in combination with all of the other limitations of claim 2.

9. 	Claims 3-7 depend on allowable claim 2. Therefore, the dependent claims are also held allowable.

10. 	 Regarding claim 8, the prior art does not teach or fairly suggest “…a first respective portion of video content corresponding to a video call including the first 

11. 	Claims 9-13 depend on allowable claim 8. Therefore, the dependent claims are also held allowable.

12. 	 Regarding claim 14, the prior art does not teach or fairly suggest “…a first respective portion of video content corresponding to a video call including the first electronic device and a second electronic device, wherein a second portion of the video content is not displayed, the video content captured by a camera in communication with the first electronic device includes a first subject, and the first respective portion of the video content includes the first subject but not a second subject; and while displaying the first respective portion of the video content including the first subject: in accordance 

13. 	Claims 15-19 depend on allowable claim 14. Therefore, the dependent claims are also held allowable.
14. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/12/2021